Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Park on Tuesday, June 29, 2021.

The application has been amended as follows: 

Replace claim 1 as follows:
1. A cargo container operated in a folding mode and a fixing mode, the cargo container comprising:

a frame part including a plurality of upper frames, a plurality of lower frames and a plurality of side frames and having a hexahedral shape;

a panel part positioned at surfaces defined by the frame part, the panel part including a side panel portion having first side panels disposed to face each other with respect to a first axis, and second 

a plurality of lead screws attached on the lower frames disposed to face each other with respect to the first axis, and controlling operations in the folding mode and the fixing mode according to a rotation direction;

a plurality of guide brackets penetrated by the lead screws, and moving in a reciprocating motion by rotation of the lead screws; and

a correcting part including:

the lead screw penetrating both end portions of a plurality of correction brackets, and inwardly spaced apart from the guide brackets by a predetermined distance;

the lead screw penetrating both end portions of a plurality of connecting members, and inwardly spaced apart from the guide brackets by a predetermined distance;

a plurality of correction frames each having an end portion connected to the upper frame located at a side portion and another end portion connected to the correction bracket

wherein in case of the folding mode, the lead screw is rotated in one direction, and the guide brackets penetrated by the lead screw, which are formed at both end portions, inwardly move in a 

wherein in case of the fixing mode, the lead screw is rotated in another direction, the guide brackets penetrated by the lead screw, which are formed at both end portions, outwardly move in a straight line, so that the side frames that is laid down in the folding mode are stood up.

Claims 8-19 are cancelled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735